Citation Nr: 1755761	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral foot condition.

2. Entitlement to service connection for a right wrist condition.

3. Entitlement to service connection for left knee strain.

4. Entitlement to service connection for a left shoulder condition, to include a pinched nerve in the neck extending down to the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1977 to June 1981.  
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran's bilateral foot condition manifested in service and is attributable to service.

2. The Veteran's right wrist condition manifested in service and is attributable to service.

3. The Veteran's left knee strain manifested in service and is attributable to service.

4. The Veteran's left shoulder condition manifested in service and is attributable to service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a bilateral foot condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a right wrist condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a left knee strain have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a left shoulder condition, to include a pinched nerve in the neck extending down to the left shoulder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evidence of record supports a grant of service connection for all of the Veteran's claimed conditions.  

First, there is evidence of a current disability.  The Veteran has bilateral foot, right wrist, left knee, and left shoulder conditions.  See May 2012 Private Medical Record (bilateral plantar fasciitis); October 2010 Private Medical Record (tenosynovitis of wrist); October 2011 VA examination report (right wrist and left knee strain; Osgood-Schlatter residual); September 2011 VA Addendum Note (left shoulder degenerative joint disease); July 2012 VA Primary Care Attending Note (left shoulder arthralgia).     

Second, there is evidence of an in-service event, disease, or injury.  Specifically, the Veteran complained of fallen arches in both feet.  He was diagnosed with mild pes planus with midtarsal drop in November 1980.  See also June 1980 Chronological Record of Medical Care (Veteran is flatfooted and arches are swollen and tender to touch); May 2017 Transcript of Hearing at 12-13.  Additionally, service treatment records reflect an injury to the Veteran's finger on his right hand in October 1979, a complaint of left knee pain in May 1980, and incidences of shoulder pain in March 1979 and August 1980.  See also May 2017 Transcript of Hearing at 5 (Veteran felt pain in his finger but injured his wrist); Id. at 16-17 (Veteran stepped in a gopher hole and strained his knee during service).

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's claimed conditions are related to service.  Although there is evidence against the claim, the Veteran's private physician (Dr. E. I.) opined that the Veteran's bilateral foot, right wrist, left knee, and left shoulder conditions were related to the Veteran's service.  See Dr. E. I.'s letters dated May 15, 2017 and May 30, 2017.  In support of this opinion, Dr. E. I. reviewed the Veteran's medical records and medical history, and relied on his own medical expertise, knowledge, and training.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral foot, right wrist, left knee, and left shoulder conditions are related to service.  See Gilbert, 1 Vet. App. at 49, 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f ... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for a bilateral foot condition is granted. 

Service connection for a right wrist condition is granted.

Service connection for left knee strain is granted. 

Service connection for a left shoulder condition, to include a pinched nerve in the neck extending down to the left shoulder, is granted.





______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


